Citation Nr: 0607556	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-00 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
September 1943.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a December 2001 rating decision by 
the St. Petersburg Regional Office ("RO") of the Department 
of Veterans Affairs ("VA") that denied the veteran's claim 
for service connection for bilateral pes planus.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the veteran 
entered active duty with pre-existing bilateral second-degree 
pes planus.

2.  The veteran's pre-existing bilateral pes planus did not 
undergo an increase in disability during or as a result of 
service. 


CONCLUSION OF LAW

The veteran's pre-existing bilateral pes planus did not 
undergo aggravation or an increase in disability during 
active service.  38 U.S.C.A. §§ 1111, 1153 (West 2002); 
38 C.F.R. §§ 3.304, 3.306 (2005); VAOPGCPREC 3-03 (July 16, 
2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act ("VCAA") 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

In this case, a rating decision dated December 2001 denied a 
claim for service connection for bilateral pes planus.  The 
Board finds that the VCAA notice requirements were satisfied 
by virtue of a letter sent to the veteran in June 2001.  The 
letter fully provided notice of elements (1), (2) and (3).  
In addition, by virtue of the rating decision on appeal, an 
October 2003 Decision Review Officer ("DRO") de novo rating 
decision, and a November 2003 Statement of the Case 
("SOC"), the veteran was provided with specific information 
as to why his particular claim was being denied, and of the 
evidence that was lacking.  With respect to element (4), he 
was also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the November 2003 SOC.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
what the VCAA seeks to achieve is to give the veteran notice 
of the elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

There is no report from the veteran, or suggestion from the 
record, that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim or that 
other evidence is existent and has not been obtained, as 
detailed below.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA obtained service 
medical records ("SMRs") and requested that the veteran 
either submit his available private medical records or 
authorize VA to obtain those records on his behalf.  The 
veteran identified Dr. Q. O. L. as a private physician who 
treated him for pes planus.  VA sent letters requesting 
information from Dr. Q. O. L. in August and November 2001.  
Upon receipt of medical records from Dr. Q. O. L., the RO 
reviewed all VA and private treatment records and issued an 
SOC in November 2003.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.   An examination 
or opinion is necessary if the evidence of record:  (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Id.  

The veteran has requested a VA examination because he states 
that he has had difficulty obtaining a medical opinion 
attributing aggravation of bilateral pes planus to the 
veteran's military service.  In Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004), the Court held that the Board is 
required to provide a written statement of the reasons or 
bases for its conclusion whether to provide a veteran with a 
medical examination.  Under 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4), the record before the VA need only (1) 
contain competent evidence that a claimant has persistent or 
recurrent symptoms of a condition and (2) indicate that those 
symptoms may be associated with active service.  Duenas, 18 
Vet. App. at 518. 

In this case, however, there is no reasonable possibility 
that an examination would aid in substantiating the veteran's 
claim for service connection for either bilateral pes planus 
or aggravation of bilateral pes planus.  There is no medical 
evidence to show aggravation of pre-existing bilateral pes 
planus during service, nor is there any competent evidence 
that suggests persistent or recurring symptoms that could be 
related to service.  The RO informed the veteran in its June 
2001 letter and November 2003 SOC that this evidence was 
necessary to substantiate his claim.  Under these 
circumstances, there is no duty to provide an examination or 
opinion with regard the claim on appeal.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); 38 U.S.C.A. § 5103A(d).  See 
Duenas, 18 Vet. App. at 518.  

Thus, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Given the development undertaken 
by the RO and the fact that the veteran has not identified 
any further evidence to support his claim, the Board finds 
that the record is ready for appellate review.

Merits of the Claim

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection means that the facts establish that a 
particular injury or disease resulting in a disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  This may be shown by affirmative evidence showing 
inception or aggravation during service or through statutory 
presumptions.  Id.

Service connection may also be established by a showing of 
chronicity of a disorder or continuity of symptoms.  Under 
38 C.F.R. § 3.303(b), a veteran may utilize "the chronic 
disease shown as such in service" provision when the 
evidence demonstrates: (1) that the veteran had a chronic 
disease in service, or during an applicable presumptive 
period; and (2) that the veteran presently has the same 
condition.  With respect to the first element there are two 
questions: (a) is medical evidence needed to demonstrate the 
existence in service or in the presumption period of such a 
chronic disease, or will lay evidence suffice; and, (b) must 
such evidence be contemporaneous with the time period to 
which it refers, or can post-service or post-presumption 
period evidence address existence in service.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

It has been observed that the answer to inquiry (a) depends 
on whether the disability is of a type that requires medical 
expertise to demonstrate its existence, or whether the 
disability is of the type as to which lay observation is 
competent to identify its existence.  Savage, supra; see also 
Harvey v. Brown, 6 Vet. App. 390-393 (1994) (medical 
causation evidence may not be necessary for conditions that 
lend themselves to lay observation such as flat feet); Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Horwitz v. Brown, 5 
Vet. App. 217-221-22 (1993); Budnick v. Derwinski, 3 Vet. 
App. 185, 186-87 (1992).

With respect to question (b), it has been observed that 
either evidence contemporaneous with service or the 
presumption period or evidence that is post-service or post-
presumption-period may suffice.  It has been noted that the 
language of the regulation (i.e., "first shown as a clear-
cut clinical entity, at some later date") appears to 
contemplate the use of post-service or post-presumption-
period disease.  Further, to the extent that the language of 
the regulation is ambiguous, "interpretive doubt is to be 
construed in the veteran's favor."  Savage, supra, citing 
Brown v. Gardner, 513 U.S. 115, 117-18 (1994).

It has been held that with respect to element 2, again the 
question becomes whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he or she had in service or during a presumption period or 
whether lay evidence will suffice.  Again, the answer depends 
on the nature of the veteran's present condition, i.e., 
whether it is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation.  Savage, supra. 

As addressed below, the dispositive issue on appeal concerns 
whether the veteran's bilateral pes planus which existed 
prior to his induction into military service was aggravated 
by his military service.  The Board concludes that it was 
not. 

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  38 U.S.C.A. §§ 
1111, 1137 (2002); 38 C.F.R. § 3.304(b) (2005).  However, 
where there is "clear and unmistakable" evidence that the 
injury or disease claimed pre-existed service, the 
presumption does not attach, and the issue becomes whether 
the disease or injury was aggravated during service.  Id.  

Review of the SMRs show the veteran had slight rupture and 
fallen arches during his enlistment exam in March 1943.  The 
note regarding slight rupture and fallen arches on the 
veteran's 1943 service entrance exam is unequivocal.  See 
Crowe v. Brown, 7 Vet. App. 238 (1994).  The veteran himself 
told treating physicians that he had flat feet all of his 
life but they had not bothered him until he had to march and 
hike in service.  Therefore, it must be determined whether 
the preexisting pes planus was aggravated by service.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to a natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2005); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Intermittent or temporary flare-ups during 
service of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition, as contrasted 
with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition" -- that is, a worsening that existed not only 
at the time of separation but one that still exists currently 
-- is required.  See Routen v. Brown, 10 Vet. App. 183, 189 
n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).  The determination as to whether a preexisting 
condition was aggravated by military service is a question of 
fact.  See, e.g., Verdon, 8 Vet. App. at 535.  In other 
words, simply because the veteran experienced symptoms 
regarding his feet during service, this is not, in and of 
itself, tantamount to concluding there was aggravation of his 
preexisting pes planus.  There must be clinical indications 
of an overall increase in the severity of the underlying 
condition as a whole, as contrasted to only the symptoms 
associated with it.  

Also pertinent is the recent decision of the U.S. Court of 
Appeals for the Federal Circuit ("Federal Circuit") in 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004) which 
summarized the effect of 38 U.S.C.A. § 1111 on claims for 
service-connected disability:  

[I]f a preexisting disorder is noted upon entry 
into service, the veteran cannot bring a claim for 
service connection for that disorder, but the 
veteran may bring a claim for service-connected 
aggravation of that disorder.  In that case 
section 1153 applies and the burden falls on the 
veteran to establish aggravation.  See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If 
the presumption of aggravation under section 1153 
arises, the burden shifts to the government to 
show a lack of aggravation by establishing "that 
the increase in disability is due to the natural 
progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.  

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

Based on the notation of slight rupture and fallen arches 
upon entry into service,  the veteran carries the burden of 
establishing aggravation.  He has not met that burden here.  

The Board notes that the veteran has asserted that his pes 
planus was aggravated by service.  Where the question 
presented is one of medical causation or aggravation, lay 
statements alone are not sufficient to establish, competent 
(medical) evidence is necessary.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The veteran has presented no medical 
opinion supporting his theory that his pre-existent bilateral 
pes planus was aggravated by any incident of military service 
- the essential component of causation for the disability at 
issue.  His assertions have been considered, but as noted, 
they are not probative in the matter of medical causation.  

During service, the veteran was treated for painful, swollen 
feet and fever associated with pes planus in August 1943.  
Again, he told treating physicians that he had flat feet all 
of his life, but that they had not bothered him until he had 
to march and hike during training.  His condition was noted 
as second-degree pes planus with pronation, eversion and 
inward rotation of the astralugus--symptomatic.  Because the 
veteran did not meet the minimum requirements for induction, 
he was recommended for discharge after approximately six 
months of active duty in September 1943.  

The veteran's Certificate of Disability for Discharge states 
that the veteran's pes planus existed prior to induction and 
was not aggravated by service and therefore determined not in 
the line of duty.  These records are highly probative to this 
inquiry, because they were generated with the specific 
purpose of ascertaining the veteran's the-state of physical 
readiness, akin to a statement of medical diagnosis and 
treatment which enjoys a high degree of value in the law.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision). 

The record evidence does not show complaint or treatment for 
the veteran's bilateral pes planus for decades after his 
separation from service, further indicating the condition was 
not aggravated by service, because he did not have to seek 
treatment for it.  In fact, his private physician records 
state only that the veteran is diagnosed with flat feet.  
This does not constitute the required "lasting worsening of 
the condition."  See Routen, 10 Vet. App. at 189 n.2; see 
also Verdon, 8 Vet. App. at 538.  The record more accurately 
reflects that the veteran experienced symptoms during 
service, which as stated above, is not in and of itself, 
tantamount to concluding there was aggravation of his 
preexisting pes planus.  There is no clinical indication of 
an overall increase in the severity of his underlying 
condition as a whole.  

Accordingly, the Board finds that there is no competent 
evidence of record showing that the underlying disability 
underwent a permanent increase in disability, and the claim 
is denied.


ORDER

Service connection for bilateral pes planus is denied.

 

____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


